DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/6/19 is being considered by the examiner.

Election/Restrictions
Claims 21-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention (a method of producing a manganese oxide coating), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/3/22.
Applicant’s election without traverse of claims 1-20 (an indicator system and a method of preparing an indicator device) in the reply filed on 1/3/22 is acknowledged.

				Claim Status
Claims 1-20 are pending and are examined. Claims 21-25 are withdrawn and are not examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claims 1 and 14, “for assessing a reduction state of unconsolidated material” is unclear and indefinite. How is a reduction state being assessed? Is there a redox reaction? What is an unconsolidated material and how does it become in a reduction state? Please clarify.

Regarding Claim 6, this limitation is unclear and indefinite as it is dependent on claim 5 which does not require the manganese oxide. 

Claims 2-13 and 15-20 are rejected by virtue of being dependent on a base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 3, 5, 10, 11, 14, 15, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lizzi (US Pub 2005/0287682).

Regarding Claim 1, Lizzi teaches an indicator system for assessing a reduction state of unconsolidated material, comprising: a delivery tube (container in the form of extraction tube, see below) having opposing first and second ends, an exterior wall extending between said first and second ends, and an interior chamber (tube is hollow) defined by said exterior wall and accessible through said first and second ends; and a substrate disposed within said interior chamber (particles covered by films, see below) the substrate including a major surface having a reactive coating thereon, said reactive coating at least partially removable from said major surface upon exposure to a reducing condition of unconsolidated material over a period of time (see below, iron 2. This loaded film was then introduced into an extraction tube with a punch/plunger type device.).  

Regarding Claim 2, Lizzi teaches the indicator system of claim 1, wherein said substrate comprises a flexible polymer film ([0027] The readily dissolvable film of the present invention can be formed, at least in part, from known dissolvable substances. For example, any organic or inorganic polymeric material).  

Regarding Claim 3, Lizzi teaches the indicator system of claim 2, further comprising a loading tube receivable in said interior chamber, said film disposable around said loading tube for insertion with said loading tube into said interior chamber ([0041] According to the illustrated embodiment, the film 40 is pushed down into the container 10 by movement of the plunger/punch device 50 in the longitudinal 

Regarding Claim 5, Lizzi teaches the indicator system of claim 1, wherein said reactive coating comprises an iron oxide or a manganese oxide ([0058] A dissolvable film formed from a dissolvable carboxymethyl cellulose material loaded with iron oxide particles. The density of the iron oxide particles).

Regarding Claim 10, Lizzi teaches the indicator system of claim 1, further comprising a substrate holder including a planar surface configured for receiving and retaining said substrate in a substantially planar orientation ([0042] As shown in the illustrated embodiment, film 40 overlies the substance (holder) 30 in a manner such that the substance 30 is substantially trapped in the bottom of the container 10, thereby substantially preventing dislocation of the substance thus preventing an undesirable scattering of the substance 30 along the sidewalls of the container 10 (FIG. 1E).).   The examiner notes substance 30 would hold onto the film 40 and thus act as a holder.)

Regarding Claim 11, Lizzi teaches the indicator system of claim 10, wherein said holder comprises a transparent cover plate disposable over said substrate when retained on said planar surface (Approximately 8 mg of magnetically-responsive particles were pipetted into multiple extraction tube by hand, then covered with a 

Regarding Claim 13, Lizzi teaches the indicator system of claim 1, further comprising a retaining rod including an engagement portion configured to releasably couple to an engagementSerial No. 16/340,274Page 4 portion disposed on said substrate, said delivery tube removable from said substrate and said substrate retainable in a fixed position via said retaining rod ([0046] The dissolvable film 40' is then introduced and positioned at any suitable location within the container 10 by any suitable mechanism or technique. As illustrated, the dissolvable film 40' may be introduced and positioned by a longitudinally movable plunger/punch device 50. The plunger/punch device 50 is made to travel in a first longitudinal direction D.sub.1 (FIGS. 2C and 2D). Once the dissolvable film 40' has been properly positioned within the container 10, the plunger/punch device 50 is withdrawn via movement in the opposite longitudinal direction D.sub.2 (FIG. 2E). The film 40' may also be positioned within the container by any of the alternative techniques described above in connection with the first embodiment.).  

Regarding Claim 14, Lizzi teaches a method of preparing an indicator device for assessing a reduction state of unconsolidated material, comprising the steps of: providing a substrate including a major surface having a reactive coating thereon, said reactive coating at least partially removable from said major surface upon exposure to a reducing condition of unconsolidated material over a period of time; and inserting said 2. This loaded film was then introduced into an extraction tube with a punch/plunger type device. [0041] According to the illustrated embodiment, the film 40 is pushed down into the container 10 by movement of the plunger/punch device 50 in the longitudinal direction indicated as D.sub.1 (FIGS. 1C and 1D). Once the film 40 has been properly positioned, the plunger/punch device 50 is withdrawn from the container 10 by withdrawing the plunger/punch device 50 in the opposite longitudinal direction D.sub.2 (FIG. 1E). Other techniques or mechanisms for placing the film 40 are contemplated.).  

Claim 15, Lizzi teaches the method of claim 14, wherein said substrate comprises a flexible polymer film, and further comprising steps of: wrapping said film around a loading tube prior to said inserting step; and extracting said loading tube from said delivery tube to form said deployable indicator device (In Fig. 1D, 1E, ([0041] The film 40 is positioned within the container 10. The film 40 can be placed at any appropriate location in the container 10. According to the illustrated embodiment, the film 40 is placed such that is overlies the substance 30. Any suitable mechanism or technique may be utilized to position the film 40 within the container 10. According to the illustrated embodiment, the film 40 is pushed down into the container 10 by movement of the plunger/punch device 50 in the longitudinal direction indicated as D.sub.1 (FIGS. 1C and 1D). Once the film 40 has been properly positioned, the plunger/punch device 50 is withdrawn from the container 10 by withdrawing the plunger/punch device 50 in the opposite longitudinal direction D.sub.2 (FIG. 1E).).

Regarding Claim 16, Lizzi teaches the method of claim 14, and further comprising steps of: inserting said indicator device into unconsolidated material; and extracting said delivery tube from the unconsolidated material while maintaining said substrate in the unconsolidated material ([0043] Upon dissolution of the film 40, the substance 30, which was previously trapped against the bottom of the container 10 is freed and can be disbursed within the material or mixture 60 (FIG. 1G).).  

Regarding Claim 18, Lizzi teaches the method of claim 14, wherein said reactive coating comprises an iron oxide or a manganese oxide ([0058] A .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 12, and 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lizzi (US Pub 2005/0287682), in view of Jenkinson (US Patent 6,766,762).

Regarding Claims 4 and 17, Lizzi teaches the indicator system of claim 2.

 Jenksinson teaches in the related art of iron oxide and material layers of iron oxide. A second coat is then applied (steps b and c), and allowed to air cure for another 24 hours. A second coat lowers the value of the color and increases the chroma of the coating color. The second coating is allowed to cure for 24 hours. Area of oxide coating was 6.91 cm by 50 cm. Total coating thickness was about 0.001 inch. Col. 4, lines 10-14.
Regarding the claimed range (outside of the range taught by Jenskinson), Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See 2144.05.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thickness of the film in the device of Lizzi, to be about 0.001 inch, as taught by Jenkinson, in order to allow for the coating to be dissolvable, as taught by Jenkinson in Col. 2, lines 9-15. Therefore, it 

Regarding Claim 12, Lizzi teaches the indicator system of claim 1 and the substrate comprises a polymer (A dissolvable film formed from a dissolvable carboxymethyl cellulose material loaded with iron oxide particles).
Lizzi is silent to said substrate comprises a polymer material selected from the group consisting of polyethylene terephthalate (PET or PETE), high-density polyethylene (HOPE), polyvinyl chloride (PVC), low-density polyethylene (LOPE), polypropylene (PP), polystyrene (PS), vinyl, mylar, acetate, polyvinylidene fluoride, and polycarbonate.  
 Jenksinson teaches in the related art of iron oxide and material layers of iron oxide. The substrate comprises a PVC (polyvinyl chloride) tube or sheet coated with a coating of iron or other metal oxide, such as for example, ferrihydrite, such that, when the indicator device is installed in a soil and exposed to sustained anaerobic conditions, the oxide coating will be removed at least partially through its thickness at one or more regions and ultimately may expose the underlying white PVC substrate, thereby providing a visual indicator in the field that reducing soil conditions were present. Col. 2, lines 6-15.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the carboxymethyl .

Claims 6, 7, 12, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lizzi (US Pub 2005/0287682), in view of Dorau (“Manganese-Oxide-Coated Redox Bars as an Indicator of Reducing Conditions in Soils.” J Environmental Quality. 696-703. 2005.)
Regarding Claims 6, 7, 19, and 20, Lizzi teaches the indicator system of claim 5 and the method of claim 15.
Lizzi is silent to said reactive coating comprises a dried residue of a manganese oxide reduced from a solution of Na lactate and potassium permanganate (KMnO4) having Na lactate:KMnO4 molar ratio of greater than about 2.0, said Na lactate:KMnO4 molar ratio is greater than about 6.0.  
Dorau teaches in the related art of oxides. Sodium lactate was added to KMnO4 solution. Iron-oxide coated bars were used for comparison. 1 ml of sodium lactate was added to 100 ml of 63.3 mmol KMnO4 solution.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the iron oxide used as the substrate, in the device of Lizzi, with KMnO4 (manganese oxide) where the molar ratio of Na lactate:KMnO4 is greater than 6, as taught by Dorau, since manganese (mn) is an electron acceptor and can better identify reducing soil conditions, as taught by Dorau in the Abstract.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lizzi (US Pub 2005/0287682), in view of Guga (US Pub 2008/0138910).
Regarding Claim 8, Lizzi teaches the indicator system of claim 1.
Lizzi is silent to said delivery tube comprises a transparent or translucent material.  
Guga teaches in the related art of tubes with indicators. [0013] and Fig. 1, In particular a colorimetric indicator, which operates on the basis of palladium sulfate in an acidic environment, preferably sulfuric acid. The detection reagent forms the indication layer, possibly together with a substrate and optionally other substances. The indication layer is preferably part of a transparent glass test tube 2.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the tube in the device of Lizzi, with a tube that is transparent, as taught by Guga, in order to allow for visual detection of the reaction or indicator within the tube. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lizzi (US Pub 2005/0287682), in view of Watling (WO 2012/113032).
Regarding Claim 9, Lizzi teaches the indicator system of claim 1.
Lizzi is silent to said substrate comprises a machine-readable identifier code associated with information relating to said substrate, said information including one of more of a deployment location, a deployment and/or retrieval date, a deployment and/or retrieval time, said reactive coating, and a determined reduction state.  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a machine readable code, as taught by Watling, to the substrate in the device of Lizzo, in order to allow for determining the reactive coating or other unique information. 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JB/

/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796